Case 1:20-cv-08928-JMF Document 8 Filed 10/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TRUSTEES OF THE NEW YORK CITY DISTRICT

COUNCIL OF CARPENTERS PENSION FUND, :

WELFARE FUND, ANNUITY FUND, AND : 20-CV-8928 (JMF)
APPRENTICESHIP, JOURNEYMAN RETRAINING,

EDUCATIONAL AND INDUSTRY FUND, et al., : ORDER

Petitioners,

and

WOMEN WORK CONSTRUCTION CORP. d/b/a WWC
CONTRACTING, :

Respondent.

 

JESSE M. FURMAN, United States District Judge:

On October 26, 2020, Petitioners filed a petition to confirm an arbitration award.
Proceedings to confirm an arbitration award must be “treated as akin to a motion for summary
judgment.” D.H. Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Accordingly,
it is hereby ORDERED that Petitioners shall file and serve any additional materials with which
they intend to support their petition to confirm by November 10, 2020. Respondent’s
opposition, if any, is due on November 24, 2020. Petitioners’ reply, if any, is due December 1,
2020.

Petitioners shall serve the petition and all supporting papers, as well as this Order, upon
Respondent electronically and by overnight mail no later than November 10, 2020, and shall file
an affidavit of such service with the court no later than November 11, 2020.

SO ORDERED. as ;
Dated: October 27, 2020

New York, New York SSE MXEURMAN
Uhited States District Judge
